Citation Nr: 0915305	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  99-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout and/or 
arthritis of the left upper extremity and both lower 
extremities, claimed as secondary to a service-connected 
disability.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for peripheral vascular 
disease.

6.  Entitlement to service connection for osteoarthritis of 
the hips, legs, feet, arms and shoulders.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hives.

8.  Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus at L5, currently 
evaluated as 60 percent disabling, to include entitlement to 
an extraschedular rating.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to 
October 1945.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision of 
the RO which denied the claim of service connection for gout 
and/or arthritis of the left upper extremity and both lower 
extremities and denied the claim for an increased rating for 
the service-connected back disability.  The Board remanded 
those claims in November 2001 for additional development.

The Veteran subsequently perfected an appeal from a December 
2003 RO decision which, inter alia, denied claims of service 
connection for anemia, diverticulosis, coronary artery 
disease, peripheral vascular disease, osteoarthritis of the 
hips, left, feet, arms and shoulders, and declined to reopen 
a previously denied claim of service connection for hives.  
The Veteran submitted a notice of disagreement (NOD) in 
February 2004 addressing those claims and the RO's December 
2003 denial of claims of service connection for post 
traumatic stress disorder (PTSD) and esophagitis.

In March 2005, the RO granted service connection for PTSD.  
In July 2005, the RO issued a statement of the case (SOC) 
addressing the issues of service connection referred to in 
the NOD, and the issue of service connection for esophagitis 
and a determination that new and material evidence had not 
been presented to reopen a claim of service connection for 
asbestosis (also decided in the December 2003 rating 
decision).

In August 2005, the Veteran perfected his appeal to the 
Board, noting that he was specifically appealing the denial 
of claims of service connection for anemia, anemia, 
diverticulosis, coronary artery disease, peripheral vascular 
disease, osteoarthritis of the hips, left, feet, arms and 
shoulders, and the RO's decision that new and material 
evidence had not been submitted to reopen the previously 
denied claim of service connection for hives.  Thus, since 
the issues of service connection for esophagitis and whether 
new and material evidence has been presented to reopen a 
claim of service connection for asbestosis have not been 
perfected for appellate review, they are not presently in 
appellate status and will not be discussed further.  38 
C.F.R. § 20.202 (2008).  

Similarly, while the attorney for the Veteran has more 
recently asserted that the Board should currently consider a 
claim for special monthly compensation based on aid and 
attendance/housebound status, the Board's review of the 
claims file reflects that following the RO's denial of that 
claim in March 2007, the Veteran did not appeal.  Therefore, 
the attorney's statements have raised a new claim for special 
monthly compensation, and this claim is hereby referred to 
the RO for appropriate action.

On the VA Form 9 submitted in August 2005, the Veteran refers 
to the effective date for the grant of service connection for 
PTSD in the March 2005 rating decision.  Although it is 
unclear whether that statement is a NOD as to that decision 
or a claim of clear and unmistakable error, the RO has not 
taken any action with regard to that submission from the 
veteran.  As such, in the Board's prior decision of August 
2007, this issue was referred to the RO for appropriate 
action.  Since there is no indication that the RO took any 
action as to this matter, the Board will once again simply 
refer this issue for appropriate action.  

In the Board's August 2007 decision, the Board also denied 
the Veteran's claims for service connection for gout and/or 
arthritis of the left upper extremity and both lower 
extremities, claimed as secondary to a service-connected 
disability, anemia, diverticulitis, coronary artery disease, 
peripheral vascular disease, and osteoarthritis of the hips, 
legs, feet, arms, and shoulders; declined to reopen the 
Veteran's claim for service connection for hives; and denied 
entitlement to a rating in excess of 60 percent for 
postoperative residuals of a herniated nucleus pulposus at 
L5.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and pursuant to a Joint 
Motion for Remand filed in August 2008, the Court issues an 
Order vacating the Board's August 2007 decision.  

As a result of the determinations of the parties to the Joint 
Motion, the Board finds that it is required to remand all of 
the issues on appeal prior to further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion initially determined that 
remand was required so that the Veteran's request for records 
from his claims file could be fulfilled under 38 C.F.R. 
§ 20.1200 (2008), which provides that a request for relevant 
records in the custody of the Board will be reviewed and 
processed prior to appellate action on that individual's 
appeal.  However, the Veteran's request for records was 
directed to the RO because the RO responded to the request by 
a letter dated in April 2007.  In addition, while the RO's 
letter reflects that the Veteran had apparently sought a 
specific VA record(s), there is no information in the claims 
file that reflects the identification of that record(s).  
Consequently, since there may be evidence in the possession 
of the RO that would enable the RO to respond to the 
Veteran's request or indicating that the RO has also already 
done so, the Board finds that due process requires the remand 
of all of the issues on appeal.  

The Board further finds that based on the Joint Motion's 
additional determination with respect to the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for hives, additional 
development is now required as to this matter.  More 
specifically, the parties to the Joint Motion determined that 
on remand, the Board should consider whether a statement and 
information submitted by the Veteran in October 2000 should 
have been deemed as a request to reopen the previously denied 
claim, as opposed to the July 2002 statement that had been 
previously identified by the Board in August 2007.  Since the 
Board has determined that this statement does, in fact, 
constitute a claim to reopen, since it is dated prior to 
August 2001, it is now necessary that the Veteran be 
furnished with a new letter notifying him as to the specific 
evidence necessary to reopen his claim under the new and 
material evidence standard in effect prior to August 2001.  
See 38 C.F.R. § 3.156(a) (2001).

While this appeal has been pending, the United States Court 
of Appeals for Veterans Claims (Court) provided guidance on 
what notice is required when a claimant files a claim for an 
increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).  Additional notice is required on remand.  The 
Veteran should also be afforded a current VA examination of 
his spine.

Finally, the Veteran has stated that during service in August 
1945, he jumped into a fox hole during an air raid and that 
others piled in on him, stepping all over his body.  See VA 
examination report dated March 2, 1953.  On remand, he should 
be afforded a VA examination to obtain an opinion as to 
whether he has arthritis of the hips, legs, feet, arms or 
shoulders as a result of this injury.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a notice that (1) 
notifies him of the evidence and 
information necessary to reopen the 
claim for service connection for hives 
and describes what new and material 
evidence is under the standard prior to 
August 2001; and (2) notifies the 
Veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits, 
i.e., current medical evidence of hives 
and/or medical evidence linking hives 
to active service.  

The Veteran should also be provided 
notice for his claim for an increased 
rating for residuals of a herniated 
nucleus pulposus at L5 that is in full 
compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).

2.  Provide the Veteran copies of the 
VA record(s) mentioned in the RO's 
letter of April 17, 2007, as well as 
complete copy of the claims folder, if 
this has not already been accomplished.  
See RO letter to the Veteran, dated 
April 17, 2007; Brief in Support of 
Appellant's Claim, dated December 29, 
2008, page 2. 

3.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination. All necessary tests, 
including x-rays if indicated, should 
be conducted.

The examiner should determine whether 
the Veteran has arthritis of the hips, 
legs, feet, arms, and shoulders.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed arthritis of the hips, legs, 
feet, arms, or shoulders had its onset 
during active service or is related to 
the Veteran's injury in 1945 when he 
jumped into a fox hole during an air 
raid and others piled in on him, 
stepping all over his body.

The examiner should identify and 
describe in detail all residuals 
attributable to the Veteran's service-
connected residuals of a herniated 
nucleus pulposus at L5.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the 
extent and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine. 
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


